In anegligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered April 23, 1976, which is in favor of defendant and against him, upon a jury verdict. Judgment affirmed, without costs or disbursements. The evidence was sufficient to support the verdict for defendant (see Olsen v Chase Manhattan Bank, 10 AD2d 539, 544, affd 9 NY2d 829). We have considered plaintiff’s other arguments and find them to be without merit. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.